Citation Nr: 0938926	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar 
spine, currently rated as zero percent disabling.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2001 until August 
2007.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Winston Salem, 
North Carolina.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine has been 
productive of complaints of pain, spasm and limitation of 
motion.  Functional flexion is better than 60 degrees and the 
combined range of motion is better than 120 degrees.

2.  A right knee disability is not attributable to service 
and was not manifest to a compensable degree within one year 
after separation from service.

3.  Bilateral hearing loss disability was not manifest during 
service, and an organic disease of the nervous system was not 
manifest within one year of separation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent disabling for 
degenerative disc disease of the lumbar spine have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5243 
(2008).

2.  A right knee disability was not incurred in or aggravated 
by service nor may arthritis be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim for evaluation of degenerative disc 
disease arises from an appeal of the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA with respect to this issue.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Additionally the letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Moreover, in a hearing before the undersigned, the Veteran 
was informed that it was incumbent upon him to submit any 
potentially relevant evidence in his possession which may 
support his claims.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained as 
have records of treatment from private physicians. 
Furthermore the Veteran was afforded VA examinations in April 
2007 during which the examiners, took down the Veteran's 
history, conducted physical examinations of the Veteran, 
considered lay evidence provided by the Veteran and reached 
conclusions based on their examinations that were consistent 
with the record.  The examinations are found to have been 
adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at an April 2009 
hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating for Degenerative Disc Disease

The Veteran is claiming entitlement to an evaluation of 
degenerative disc disease of the lumbar spine, which is 
currently rated as zero percent disabling.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for degenerative disc disease is 
an appeal from the initial assignment of a disability rating 
in August 2008.  As such, the claim requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the Board has considered the 
entire period of appeal and finds that the disability has not 
significantly changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for degenerative disc disease of the 
lumbar spine and granted an evaluation of zero percent 
effective August 20, 2007.  The Veteran's degenerative disc 
disease disability is rated under 38 C.F.R. § 4.71a 
Diagnostic Code (DC or Code) 5243 for intervertebral disc 
syndrome.  The Code specifies that 5243 is to be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Alternatively, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides for a 10 
percent disability rating for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.  A 20 percent disability rating is awarded for 
disability with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1): For the purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a (2008).

In a VA examination in April 2007, the Veteran reported sharp 
pain with a severity of 10 out of 10, elicited by physical 
activity and relieved by rest and lying flat on a floor or 
minor stretching.  He reported two days of physician-
recommended bed rest (i.e. incapacitating episodes), but not 
during the preceding twelve months.  The Veteran described 
his functional impairment by saying that he "can't do 
physical activity without taking pills."  The Veteran was 
able to do all activities of daily living such as brush 
teeth, cook, walk, shower, climb stairs, shop, vacuum, dress 
himself, drive a car, take out the trash and push a lawn 
mower.

During the examination of joint movement, the Veteran's range 
of motion of the thoracolumbar spine was improved by activity 
when his attention was focused somewhere else and worse when 
he was asked to carry out a specific motion.  The Veteran was 
reluctant to undertake back movements, however objective 
examination did not reveal any evidence of radiating pain on 
movement, muscle spasm, or tenderness.  Straight leg raise 
test was negative bilaterally.  The Veteran had flexion from 
zero to 90 degrees.  He had extension, bilateral lateral 
flexion and bilateral rotation from zero to 30 degrees.  
Pain, weakness, lack of endurance, fatigue, nor 
incoordination had additional impact on the range of motion 
after repetitive use.  Inspection of the spine revealed that 
the position of the head and curvature of the spine were 
within normal limits,  There was symmetry in appearance and 
spinal motion.  X-rays of the lumbosacral spine were negative 
and the Veteran had five out of five muscle strength in all 
muscle groups.

The examiner concluded that the Veteran had some stiffness in 
his back that was associated with morbid obesity and that no 
pathological alteration in myofascial muscle or body tissue 
could be identified.  Finally the examiner stated that the 
Veteran's state did not affect his functioning in his usual 
occupation or activities of daily living.

In October 2007, the Veteran submitted a statement in which 
he indicated that following flexion during his April 2007 
examination, the examiner had to help him bend back up due to 
pain.  He also stated that he was barely able to touch his 
knees or move backwards without aid.

A June 2008 letter from the Veteran's spouse indicated that 
the Veteran had been in daily pain for the preceding three 
years.  She stated the Veteran sleeps on the floor two to 
three times a week to relieve back pain and that he carries 
pain relief medication with him throughout the day.  She 
reported that the Veteran was unable to bend over to tie his 
shoes or pick up his daughter without risk of his back 
"going out."

In March 2008 and June 2008 statements, the Veteran related 
information regarding in-service injury and pain in his back 
and spine.  The Board has considered these statements but 
notes that they do not address the issue of his current level 
of disability and thus are not material to the issue before 
the Board.

In January 2009, the Veteran reported to the emergency 
department at Jamaica Hospital Medical Center with severe 
constant back pain.  The record indicates that the pain 
started when the Veteran attempted to lift 160 pound weights 
while exercising.  The Veteran experienced tenderness and 
decreased range of motion due to pain.  There was, however, 
no deformity.  A note from Dr. W.A. indicates that he was 
recommended to take five days off of work due to injury and a 
letter from his employer confirms that he took five days off 
for sick leave.

On examination by a private chiropractor in January 2009, the 
Veteran described pain in his back as sharp, throbbing, stiff 
and achy throughout the day.  Bending and sleeping were both 
said to be painful.  On movement, the Veteran had flexion 
from 10 to 90 degrees, bilateral lateral flexion to 20 
degrees and bilateral rotation to 15 degrees, all with pain.  
On neurological examination, dysesthesia was noted at the L1 
level and hypoesthesia was noted at the L2 level of the left 
side.  On palpation, there was pain and tenderness from L1 
through L5 area and posterior ilium on the left.  Muscle 
spasms were noted bilaterally in the lumbar extensors, 
gluteus muscles and piriformis muscles.

A January 2009 MRI showed normal lumbar lordosis.  The lumbar 
vertebrae were structurally intact and showed normal osseous 
singles.  There was no evidence of lumbar vertebral body 
fracture.  L1-L3 levels revealed no bulging or herniated 
discs.  At L3-L4, however, there was a mild bulging disc 
slightly to the left of the midline with lateral extension 
into the neuroforamina and mild compromise of the 
neuroforamina more so on the left than the right.

At a hearing before the undersigned in April 2009, the 
Veteran reported severe pain and swelling in his low back.  
He said the pain is typically between three and nine out of 
ten and that he can walk for roughly 15 minutes before 
needing to sit down due to pain.  He said that he is unable 
to lift a gallon of milk at the supermarket, not because of 
the weight, but because of how low he would need to bend if 
it were on a lower shelf.  He also indicated that he was able 
to ascend 25 stairs and his back would be "okay."  He 
endorsed daily back spasms and participating in some light 
sports such as handball.

The Veteran has appealed the assignment of a non-compensable 
evaluation for his service connected degenerative disc 
disease.  The non-compensable evaluation basically reflects 
that there is, essentially, no functional impairment.  In 
order to warrant a higher evaluation, there must be 
periarticular pathology productive of painful motion or the 
functional equivalent of limitation of flexion to 60 degrees 
or less.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  

Here, there is objective and subjective evidence of pain on 
motion.  Under the provisions of 38 C.F.R. § 4.59, at least 
the minimum evaluation must be assigned, 10 percent.  
However, it is assumed that the appellant is seeking the 
highest possible evaluation.

The current 10 percent evaluation contemplates painful motion 
(38 C.F.R. § 4.59) or limitation of flexion greater than 60 
degrees or a combined range of motion greater than 120 
degrees.  In order to warrant a 20 percent evaluation there 
must be the functional equivalent of flexion limited to 60 
degrees or less or combined motion 120 degrees or less or 
spasm resulting in abnormal contour.

An evaluation in excess of 10 percent is not warranted.  
Neither the lay nor medical evidence establish that flexion 
is functionally restricted to 60 degrees or less or that the 
combined range of motion is functionally restricted to 120 
degrees or less.  We accept that the appellant has pain, pain 
on use and spasm.  However, there is no proof of an abnormal 
spinal contour and the MRI reflects that there is no such 
abnormality.  Furthermore, the VA and the private 
examinations each establish that his functional flexion 
remains greater than 60 degrees and that the combined range 
of motion is greater than 120 degrees.  Even if the Board 
were to assume that the chiropractors evaluation were the 
most accurate, such evidence establishes that the reported 
motion is greater than that expected for a 20 percent 
evaluation.  

The Board notes that in spite of some interference with 
employment, the Veteran's incapacitating episodes in the past 
12 months have amounted only to a total of five days.  There 
is no lay or medical evidence of separate neurological 
dysfunction, and therefore, separate disability evaluations 
for any neurological components are not appropriate here.

The Board has also considered the appellant's testimony.  To 
the extent that he reports pain and spasm, the Board accepts 
the testimony.  However, his testimony was rather non-
specific in regard to his remaining functional impairment and 
even the most liberal reading of pleading and testimony does 
not establish function restriction of flexion to 60 degrees 
or less or that the combined motion is functionally 
restricted to 120 degrees or less.

Based on the foregoing, the Board concludes that the 
Veteran's degenerative disc disease of the lumbar spine has 
been 10 percent disabling throughout the period on appeal.  
All evidence has been considered and, where appropriate, the 
benefit of the doubt has been give to the Veteran.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

Service Connection

The Veteran is claiming entitlement to service connection a 
right knee disability and for a bilateral hearing loss 
disability.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

a. Right Knee Disability

The Veteran reports to have injured his right knee during 
active service.  Specifically, he has stated in an April 2009 
hearing before the undersigned that his knee was first 
injured during a jump as a paratrooper.  As an initial 
matter, then, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

The Veteran's service treatment records reflect that in 
November 2003 the Veteran reported pain in his right knee and 
he was diagnosed with retropatellar pain syndrome.  In 
December 2003 he indicated that the pain in his right knee 
occurred only when running or standing for long periods of 
time, but that it had begun in September of that year.  The 
Veteran's right knee was swollen and he had a slight limp.  
The Veteran was directed to do physical therapy and to apply 
ice when the knee became swollen.  On examination no 
deformity was noted and the Veteran had full range of motion.  
Other reports from that month show no swelling and negative 
McMurray's and drawer tests.  In an August 2004 report of 
medical history, the Veteran stated that he had ongoing knee 
trouble and that he experienced an intermittent dull pain.

The remaining service treatment records do not show 
complaints or treatment referable to the right knee and a 
separation examination is not available for review.

Based on the foregoing, the service treatment records show 
that the Veteran experienced some right knee pain in 2003 and 
was diagnosed with retropatellar pain syndrome.  However, 
these complaints alone do not constitute a chronic right knee 
disability due to disease or injury and thus the Board finds 
that no chronic right knee disability was incurred during 
active duty.  This does not in itself preclude a grant of 
service connection.  Again, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the Veteran has a right knee disability warranting 
service connection for the reasons discussed below.

Prior to separation in August 2007, the Veteran was afforded 
a VA examination in April 2007.  During that examination, the 
Veteran stated that he believed that he had been diagnosed 
with rheumatoid arthritis.  He indicated that symptoms he has 
experienced include stiffness, swelling and lack of 
endurance.  He had an aching and sharp pain, with severity of 
8 out of 10, which was elicited by physical activity and 
stress.  Pain often relieved by itself or by rest and 
medication.  Objectively, the Veteran's lower extremities 
showed no gross abnormalities in form or function.  
Examination of the right knee was within normal limits.  
There was no edema, effusion, weakness, tenderness, redness, 
heat or abnormal movement.  There was no evidence of 
recurrent subluxation, locking pain, joint effusion or 
crepitus and range of motion was within normal limits.  The 
examiner was unable to identify any pathology and an x-ray 
showed no evidence of fracture or other significant bone, 
joint, or soft tissue abnormalities.

At a private examination in January 2009, the Veteran denied 
any musculoskeletal system disorders and had a normal gait 
for his body type.

At a hearing before the undersigned in April 2009, the 
Veteran admitted that following discharge he did not seek 
treatment for his knee.  He described the pain in his knee as 
"a very dull pain" that did not typically affect his daily 
functioning.

As indicated above, in order for a Veteran to be entitled to 
compensation, the evidence must establish the existence of a 
present disability due to disease or injury.  In this case, 
however, the evidence of record does not establish that the 
Veteran has a right knee disability due to disease or injury.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Rather, 
the evidence shows that his knee, while productive of 
subjective complaints of dull pain, is objectively normal.  
The objective evidence of record is more probative than the 
Veteran's lay opinion.  As he does not meet the criteria of a 
disability due to disease or injury, it necessarily follows 
that service connection for a right knee disability may not 
be granted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection for a right knee disability 
is denied.

b. Bilateral Hearing Loss Disability

The Veteran contends to suffer from hearing loss due to in-
service noise exposure.  On in-service audiological 
evaluation in February 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
-5
-5
5
0
LEFT
10
5
5
10
0

In March 2005 the Veteran reported a three week history of 
wax in his right ear.  On audiological evaluation in 
September 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
15
LEFT
5
0
0
0
0

At that time, the Veteran reported never having had hearing 
loss or ear trouble.

The remaining service treatment records do not show 
complaints or treatment referable to the ears.  Based on the 
foregoing, the service treatment records show that the 
Veteran had normal hearing through at least September 2004.

Prior to separation, the Veteran underwent a VA examination 
and on the audiological evaluation in April 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
35
LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The Veteran's ears where both physically normal and the 
examiner concluded that he did not have hearing loss.  
Accordingly no diagnosis or pathology was identified.  More 
recently, in January 2009 the Veteran denied any ear 
disorders.

As stated, entitlement to disability compensation requires 
proof of the existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Here, there is no proof of disability of the 
left ear.  Even when we accept that a layperson is competent 
to report a decrease in auditory acuity, the objective 
evidence of record establishes that the Veteran's hearing is 
within normal limits in on the left and that he does not have 
a hearing loss disability in either ear.  See 38 C.F.R. 
§ 3.385.

Specifically, under VA regulations, impaired hearing is 
considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent. 38 C.F.R. § 3.385 (2008).

The objective evidence of record establishes that the Veteran 
does not have a hearing loss disability.  Rather, the record 
establishes that the Veteran's hearing is within normal 
limits for VA purposes in his left ear and does not reach the 
level considered disabling on the right.  As he does not meet 
the criteria of a disability, it necessarily follows that 
service connection for a hearing loss disability may not be 
granted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection for bilateral hearing loss 
disability is denied.


ORDER

An evaluation of 10 percent for degenerative disc disease of 
the lumbar spine is granted subject to the rules and payment 
of monetary benefits.

Service connection for residuals of a right knee injury is 
denied.

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


